United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 20-3205
                     ___________________________

                       Angela Schuncey Richardson

                                  Plaintiff - Appellant

                                     v.

Wendy Kelley, Chief Director, Arkansas State Prison; Dexter Payne, Assistant
                 Chief of Director, Arkansas State Prison

                                      Defendants

              Tami Aiken, Assistant Warden, McPherson Unit

                                  Defendant - Appellee

               Christopher Johnson, Major, McPherson Unit

                                          Defendant

                    Jeannie Long, CO, McPherson Unit

                                  Defendant - Appellee

Clara Robinson, Program Specialist Coordinator, McPherson Unit; D. Golden,
                        Warden, McPherson Unit

                                      Defendants
 Roger L. Ayers, Sergeant, McPherson Unit; Virginia Spence, Coach, McPherson
   Unit (originally named as V Spence); John Herrington, Assistant Warden,
                               McPherson Unit

                                    Defendants - Appellees
                                  ____________

                     Appeal from United States District Court
                  for the Eastern District of Arkansas - Batesville
                                   ____________

                            Submitted: August 19, 2021
                              Filed: August 24, 2021
                                  [Unpublished]
                                  ____________

Before BENTON, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

      Arkansas inmate Angela Schuncey Richardson appeals following the district
court’s 1 adverse grant of summary judgment in her 42 U.S.C. § 1983 action raising
equal protection claims related to a prison separation order. Having jurisdiction
under 28 U.S.C. § 1291, this court affirms.

      After careful review of the record and the parties’ arguments on appeal, this
court concludes that the district court properly granted summary judgment. See
Whitson v. Stone Cnty. Jail, 602 F.3d 920, 923 (8th Cir. 2010) (de novo review).
Richardson’s official-capacity claims for damages were barred by sovereign
immunity. The evidence was insufficient to show that Richardson was treated


      1
        The Honorable D.P. Marshall, Jr., Chief Judge, United States District Court
for the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Patricia S. Harris, United States Magistrate Judge for the Eastern District
of Arkansas.

                                         -2-
differently from similarly situated inmates, or that any unequal treatment was
purposeful and motivated by her race or sexual orientation. See Patel v. U.S. Bureau
of Prisons, 515 F.3d 807, 815 (8th Cir. 2008) (for equal protection claim, prisoner
must show that he is treated differently than similarly situated inmates and that the
different treatment is based on suspect classification or a fundamental right); Lewis
v. Jacks, 486 F.3d 1025, 1028 (8th Cir. 2007) (unequal treatment of persons entitled
to be treated alike is not denial of equal protection unless intentional or purposeful
discrimination is shown); Weiler v. Purkett, 137 F.3d 1047, 1052 (8th Cir. 1998) (en
banc) (few individual examples of unequal treatment are insufficient to more than
minimally support inference of purposeful discrimination).

      The judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                         -3-